Case 1:13-md-02472-WES-PAS Document 1382 Filed 12/18/19 Page 1 of 4 PageID #: 215187



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


     IN RE: LOESTRIN 24 FE ANTITRUST
     LITIGATION                                         MDL No. 2472

                                                        Master File No. 1:13-md-2472-WES-PAS
     THIS DOCUMENT RELATES TO:
     All End-Payor Plaintiff Actions



          STIPULATION AND [PROPOSED] ORDER REGARDING END-PAYOR
      PLAINTIFFS’ WASHINGTON AND WYOMING UNJUST ENRICHMENT CLAIMS
                             UNDER STATE LAW

           WHEREAS, in its Memorandum of Decision on Class Certification and Order Regarding

    Motions to Exclude Certain Expert Opinions and Defendants’ Renewed Motion to Dismiss (Oct.

    17, 2019), ECF No. 1274 (“Order”), this Court dismissed certain of the End-Payor Plaintiffs’

    (“EPPs”) unjust enrichment claims;

           WHEREAS, Defendants and EPPs have met and conferred and agree that the Court’s

    reasoning also applies to EPPs’ unjust-enrichment claims under the laws of Washington and

    Wyoming; and

           WHEREAS, EPPs preserve all rights to challenge the Court’s ruling on appeal.

           NOW, THEREFORE, it is hereby stipulated by and between the undersigned parties

    through their respective counsel, as follows:

           1.      The EPPs’ unjust enrichment claims under the state laws of Washington and

                   Wyoming are hereby dismissed with prejudice.

           2.      Nothing in this stipulation and order shall be construed as a waiver of EPPs’ right

                   to contest this Court’s ruling with respect to EPPs’ unjust-enrichment claims,

                   including their claims under the laws of Washington and Wyoming.




                                                    1
Case 1:13-md-02472-WES-PAS Document 1382 Filed 12/18/19 Page 2 of 4 PageID #: 215188



            The Parties respectfully request that the Court enter an order embodying the terms of their

    joint stipulation.

    Dated: December 18, 2019                             Respectfully submitted,

    /s/ Nicole J. Benjamin                               /s/ Steve D. Shadowen
    Nicole J. Benjamin (#7540)                           Sharon K. Robertson
    John A. Tarantino (#2586)                            Donna M. Evans
    ADLER POLLOCK & SHEEHAN P.C.                         COHEN MILSTEIN SELLERS & TOLL PLLC
    One Citizens Plaza, 8th Floor                        88 Pine Street, 14th Floor
    Providence, RI 02903-1345                            New York, NY 10005
    Telephone: (401) 274-7200                            Tel: (212) 838-7797
    Facsimile: (401) 751-0604                            Fax: (212) 838-7745
    nbenjamin@apslaw.com                                 srobertson@cohenmilstein.com
    jtarantino@apslaw.com                                devans@cohenmilstein.com

    Lauren M. Papenhausen (PHV)                          Robert A. Braun
    Katherine Dyson (PHV)                                COHEN MILSTEIN SELLERS & TOLL PLLC
    WHITE & CASE LLP                                     1100 New York Avenue, Suite 500
    75 State Street, Floor 24                            Washington, DC 20002
    Boston, MA 02109                                     Tel: (212) 408-4600
    Telephone: (617) 979-9300                            rbraun@cohenmilstein.com
    Facsimile: (617) 979-9301
    kate.dyson@whitecase.com                             Steve D. Shadowen
    lauren.papenophausen@whitecase.com                   Matthew C. Weiner
                                                         HILLIARD & SHADOWEN LLP
    Robert A. Milne (PHV)                                1135 W. 6th Street, Suite 125
    Jack E. Pace III (PHV)                               Austin, TX 78703
    Michael J. Gallagher (PHV)                           Tel: (855) 344-3298
    Alison Hanstead (PHV)                                steve@hilliardshadowenlaw.com
    Michael E. Hamburger (PHV)                           matt@hilliardshadowenlaw.com
    WHITE & CASE LLP
    1221 Avenue of the Americas                          Marvin A. Miller
    New York, New York 10020                             Lori Fanning
    Telephone: (212) 819-8200                            MILLER LAW LLC
    Facsimile: (212) 354-8113                            115 South LaSalle Street, Suite 2910
    rmilne@whitecase.com                                 Chicago, IL 60603
    jpace@whitecase.com                                  Tel: (312) 332-3400
    ahanstead@whitecase.com                              mmiller@millerlawllc.com
    mgallagher@whitecase.com                             lfanning@millerlawllc.com
    mhamburger@whitecase.com
                                                         Michael M. Buchman
    Christopher M. Curran (PHV)                          Michelle Clerkin
    J. Mark Gidley (PHV)                                 MOTLEY RICE LLC
    Peter J. Carney (PHV)                                777 Third Avenue, 27th Floor



                                                     2
Case 1:13-md-02472-WES-PAS Document 1382 Filed 12/18/19 Page 3 of 4 PageID #: 215189



    WHITE & CASE LLP 701                                New York, NY 10017
    Thirteenth Street, NW                               Tel: (212) 577-0050
    Washington, DC 20005                                Fax: (212) 577-0054
    Telephone: (202) 626-3600                           mbuchman@motleyrice.com
    Facsimile: (202) 639-9355                           mclerkin@motleyrice.com
    ccurran@whitecase.com
    mgidley@whitecase.com                               Co-Lead Counsel for the End-Payor Class
    pcarney@whitecase.com
                                                        Robert J. McConnell
    Attorneys for Warner Chilcott Co., LLC f/k/a        MOTLEY RICE LLC
    Warner Chilcott Co., Inc., Warner Chilcott          321 South Main Street, Second Floor
    (US), LLC, Warner Chilcott Sales (US), LLC,         Providence, R.I. 02903
    Warner Chilcott plc n/k/a Allergan WC Ireland       Tel: (401) 457-7700
    Holdings Ltd., Warner Chilcott Holdings Co.         bmcconnell@motleyrice.com
    III, Ltd., Warner Chilcott Corp., Warner
    Chilcott Laboratories Ireland Limited, Watson       Liaison Counsel for the End-Payor Class
    Laboratories, Inc., and Watson
    Pharmaceuticals, Inc.




    SO ORDERED




                                                    3
Case 1:13-md-02472-WES-PAS Document 1382 Filed 12/18/19 Page 4 of 4 PageID #: 215190



                                   CERTIFICATE OF SERVICE

           I, Nicole J. Benjamin, hereby certify that I caused a copy of the foregoing to be filed

    electronically via the Court’s CM/ECF system. Those attorneys who are registered CM/ECF

    users may access these filings, and notice of these filings will be sent to those parties by

    operation of the CM/ECF system.


    Dated: December 18, 2019                                      /s/ Nicole J. Benjamin
                                                                  Nicole J. Benjamin




                                                      4
